COOK, Judge
(concurring in the result):
Although an allegedly illegal apprehension initiated the events that led to the three specifications of disrespect by language that are before us, I do not believe that determination of the scope or duration of allowable resistance to such restraint of the person is necessary or appropriate. Each instance of disrespectful language was triggered by conduct of the police officer to whom the language was addressed. Judge Perry has described that conduct as so “brutal and needless” as to be shocking. In my opinion, the accused’s verbal responses to that conduct, including the expletives, did not constitute disrespect within the meaning of Article 91, Uniform Code of Military Justice, 10 U.S.C. § 891. United States v. Noriega, 7 U.S.C.M.A. 196, 21 C.M.R. 322 (1956). See also United States v. Struckman, 20 U.S.C.M.A. 493, 43 C.M.R. 333 (1971). From that standpoint, I agree with the majority that the charges should be dismissed, and I concur in the disposition directed.